ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-044, concluding that CHRISTOPHER WEST HYDE of NEWTON, who was admitted to the bar of this State in 1987, should be censured for violating RPC 5.5(a)(1) and Rule l:28A-2(d) (practicing law while ineligible to do so), and good cause appearing;
It is ORDERED that CHRISTOPHER WEST HYDE is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.